Citation Nr: 0331196	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION


The veteran had active service from March to August 1943 and 
from March to December 1944.

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In this decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
low back and bilateral knee disabilities.

In a written statement received in April 2001 and in medical 
records submitted April 2002, the veteran appears to raise 
the issue of entitlement to service connection for a 
bilateral hip disability.  The Board of Veterans' Appeals 
(Board) finds that this issue is not properly before it at 
the present time and that it is not inextricably intertwined 
with the issues on appeal.  Therefore, this matter is 
referred to the RO for the appropriate action. 


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of 
the issues on appeal has been obtained.

2.  The preponderance of the competent medical evidence is 
against the veteran's claim that he has chronic low back and 
right knee disabilities associated with his military 
service.




CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 1153, 5103, 5103A, 5107 (West 1991 & 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2003).

2.  A chronic right knee disability was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 1153, 5103, 5103A, 5107 (West 1991 & 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Initially, the Board notes that it is satisfied that all 
relevant facts regarding the issues decided below have been 
properly developed, and no further assistance to the veteran 
is required in order to comply with the duty to notify or 
the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 1991 & 2002).  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107(a) (West 1991) and 
the new provisions of 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 
25, 2003).  The publication of new regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
66 Fed.Reg. 45,620, 45,629 (Aug. 29, 2001); see also 
38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or as to the completeness of the application. 

Second, VA has a duty to notify the veteran as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters issued in February 2000 and March 
2001, the RO informed the veteran of the type of evidence 
required to establish service connection for low back and 
right knee disabilities and the actions he must take to 
establish these claims, to include lay/medical evidence 
showing a current disability and a nexus to his military 
service.  These letters notified the veteran of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letters also 
informed him of the development that would be completed by 
the RO in its efforts to substantiate his claims, to include 
obtaining pertinent medical/government records and a VA 
examination, if appropriate.  The Statement of the Case 
(SOC) issued in November 2001 notified the veteran of the 
evidence that the RO had considered, the pertinent laws and 
regulations governing his claims, and the reasons and bases 
for VA's decision.  The letter of February 2000 also 
notified him of the old laws and regulations governing VA's 
duty to notify and assist, while the letter of March 2001 
informed him of the new provisions.  He was provided an 
opportunity to comment on these requirements.  Based upon 
the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate the claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
medical records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Social Security Administration or 
Workers' Compensation benefits.  The veteran has claimed 
that he was treated for low back and knee injuries during 
his last period of military service while performing his 
duties as a physical trainer.  He has submitted a news 
article, with a picture of him, that corroborates he did 
perform training in "physical hardening."  However, this 
article does not indicate that the veteran suffered any 
injuries while performing these duties.  The veteran's 
service medical records were obtained from the Adjutant 
General's office in April 1948, and on VA's request this 
office was specifically asked to provide treatment records 
for a leg injury during the second period of service.  The 
service medical records contain a comprehensive Certificate 
of Disability for Discharge that did not report any low back 
or right knee injury during military service.  Based on the 
findings in this certificate, it appears that the service 
medical records in the possession of VA are intact and 
further development is not required as the service records 
indicate that treatment records for the alleged injuries do 
not exist.  See 38 C.F.R. § 3.159(c)(2).

As discussed below the veteran was not provided with a VA 
compensation examination during this appeal.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
finds that such an examination is not needed in this case as 
there is no medical evidence of low back or right knee 
injuries or disabilities during military service nor is 
there any medical opinion linking current disabilities to 
such service.  While the veteran has provided his own lay 
evidence of in-service injury and symptomatology, as 
discussed below, this evidence is not credible as to warrant 
obtaining a VA examination.  

VA has requested that the veteran identify and submit 
release forms in order to obtain private treatment records 
in its letters of February 2000, March 2001, and January 
2002.  The only private treatment identified (for which a 
completed release form was submitted) was for a Dr. 
Danielson.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996) (VA's duty to assist is not a one-way street.  A 
veteran cannot passively wait for help in those 
circumstances where he may or should have information that 
is essential in obtaining putative evidence.)  These private 
treatment records were obtained in April 2002.  As all VA 
and private treatment records identified by the veteran have 
been obtained, there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

The RO did not issue the veteran a Supplemental Statement of 
the Case (SSOC) after it had obtained private treatment 
records in April 2002.  See 38 C.F.R. § 19.31.  However, 
this failure does not requirement remand in the current 
case.  A review of the records indicates that these 
documents discussed treatment for a left hip disability and 
do not discuss the veteran's claimed low back and knee 
disabilities.  As these records are not pertinent to the 
current claims, the issuance of a SSOC was not required 
under the provisions of 38 C.F.R. § 19.31(b)(1).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Circuit Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (Reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in March 2001 that 
discussed the requirements of the VCAA, the RO requested 
that the veteran submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 60 days 
("May 21, 2001").  However, based on the veteran's and his 
representative's actions, it is clear that they understood 
the appellant was not limited to this 60 day period for the 
submission of pertinent evidence as they continued to submit 
private medical evidence as late as April 2002.  In 
addition, the veteran submitted a written statement in April 
2001 that he had already submitted substantial pertinent 
evidence to support his claim and that his attempts to 
gather additional evidence had been unsuccessful.  
Therefore, it does not appear that additional pertinent 
evidence exists that could be developed by VA.  Finally, as 
it has been more than a year since the issuance of the duty 
to notify and assist letter in March 2001, the appellant's 
claims will not be prematurely denied by the Board short of 
the statutory one-year period.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds 
that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  In this case, however, as there is no 
indication that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of the 
issues decided below, the Board finds that any such failure 
is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility 
exists that further notice or assistance would aid in the 
substantiation of the appellant's claim in the instant 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  In 
addition, as the appellant has been provided the opportunity 
to present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Factual Background

A review of the service medical records indicates that the 
veteran complained of left leg problems (to include swelling 
in the ankle and knee joints) during his second period of 
military service in 1944.  A comprehensive physical 
examination at the time of the veteran's entrance into 
active service in March 1944 found that no musculoskeletal 
defects existed.  Examination in August 1944 found swelling 
and tenderness in the thighs and legs.  It was determined 
the veteran had dermatitis venenata due to exposure to 
poison ivy during military training.  In early October 1944 
he reported a medical history of a left leg injury at the 
age of 15 during a football game.  A physical examination at 
that time found the left knee to be approximately 1/2 inch 
larger than the right.  The knee also exhibited limitation 
of flexion about 50 percent of normal.  The veteran was 
hospitalized for these complaints with a transfer diagnosis 
of arthralgia of the left knee and ankle.  Subsequent X-rays 
of his joints were reported to be negative.  An orthopedic 
consultation of mid-October 1944 found full range of motion 
in the joints of the lower extremities.  However, the 
veteran continued to complain of pain with passive flexion 
and extension of knee.  The physician commented that he 
could not explain the veteran's subjective symptoms on an 
orthopedic basis.  A psychiatric consultation of November 
1944 indicated that the veteran's leg complaints were 
related to chronic psychoneurosis (hysteria) with emotional 
instability and immaturity.  Another psychiatrist confirmed 
this diagnosis in December 1944.  A Certificate of 
Disability for Discharge of December 1944 found the veteran 
unfit for military service because of his psychoneurosis.  

On a VA compensation examination of January 1948, the 
veteran was reported to have denied ever having any serious 
"accident."  He indicated that he had been a physical 
instructor during his military service and the only noted 
injury from this activity was to his left shoulder.  The 
veteran reported that while lifting weights he tore the 
ligaments in his left shoulder.  However, he acknowledged 
that he had never reported this injury to any military 
healthcare giver.  His current complaints included aching in 
his legs.  On examination, the examiner indicated that there 
was no defect associated with an injury.  His reflexes were 
normal and undisturbed.  Sensation was normal and 
undisturbed.  No diagnosis of any type of low back or right 
knee disability was provided. 

During a VA compensation examination in January 1953, the 
veteran did not complain of any type of low back or right 
knee symptomatology or disability.  He did not report any 
medical history of injury to his low back or right knee.  
His musculoskeletal examination was normal and the examiner 
indicated that no musculoskeletal defects existed at that 
time.  His muscle status, nerve status, station, gait, 
coordination, and sensory system were all normal.  His 
tendon reflexes were active to hyperactive and his 
superficial reflexes were active.  The diagnosis was a 
"physically normal adult male."

VA treatment records from 1979 indicate that the veteran 
underwent a total replacement of his left hip joint.  An 
orthopedic consultation of June 1979 noted the veteran's 
complaints of pain in the left hip for the past 10 to 12 
years.  The veteran indicated that he worked as a bricklayer 
and had done heavy work all his life.  The impression was 
severe degenerative arthritis of the left hip.

VA and private treatment records in the 1990's and 2000's 
noted degenerative joint disease in the lower extremities 
and back.  These records also reported that the veteran 
sustained a number of falls and injuries in recent years.  
An outpatient record of August 2000 noted the veteran's 
complaints of back and buttock pain that he felt was due to 
the loosening of his total left hip replacement.  X-rays 
found no evidence of loosening with the left hip appliance.  
The noted impression was probable spinal stenosis.  A VA 
outpatient record of early October 2000 reported the veteran 
had fallen off a ladder and injured his leg and back.  The 
veteran claimed that he had experienced a previous injury to 
his left knee in 1945.  The impression was soft tissue 
injury of the left lower extremity.  An initial evaluation 
noted traumatic arthritis in the left knee, however, 
subsequent X-ray found the knee joint without significant 
disease, nor was there evidence of a fracture.  

The veteran has presented his own statements that he injured 
his legs and back while performing physical training in the 
military.  He has submitted a contemporaneous news article 
with his picture that reported the veteran had been part of 
a team that trained military personnel in "physical 
hardening" during World War II.  This article did not 
indicate that the veteran had been injured during this 
training.


Service Connection for Low Back and Right Knee Disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from the military.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

As noted in the medical evidence discussed above, there is 
no diagnosis for either a low back or right knee disability 
in the service medical records.  While swelling in the 
veteran's legs was found in August 1944, the military 
healthcare providers attributed this symptomatology to a 
skin disorder.  The first medical evidence of the existence 
of a low back or right knee disability is in the outpatient 
records dated in the 1990s, more than 40 years after his 
separation from the military.  There is no medical opinion 
of record that has associated his current low back and right 
knee problems with any incident of his military service.

The veteran has alleged that he sustained low back and right 
knee injuries during physical training in the military.  
There is no report of such an injury in the military records 
nor is there any report that the veteran complained of low 
back or right knee problems during military service.  In 
fact, the veteran was afforded two VA compensation 
examinations in 1948 and 1953 at which he was given an 
opportunity to present his prior medical history.  On 
neither occasion did he indicate that his low back or right 
knee had been injured during military service.  This fact is 
especially significant since the veteran did note an 
unreported left shoulder injury during military service.  
While the veteran complained of left thigh ache in 1948, he 
did not complain of any type of low back or right knee 
disorder until the 1990s.  Even if the veteran's lay 
evidence of low back and right knee injuries is accepted, 
the contemporaneous medical evidence clearly indicates that 
no chronic disability existed during his military service or 
for nearly 40 years after his separation from the military.

The veteran claims that he has low back and right knee 
disabilities at the present time and that they are 
etiologically related to an in-service injury.  According to 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), a 
layperson is competent to provide evidence on the incurrance 
of injury and resulting symptoms.  However, only a medical 
professional can provide competent, probative evidence 
regarding the diagnosis or etiology of a disability.  The 
Board finds the veteran's lay evidence of in-service injury 
and subsequent chronic symptomatology is not credible.  The 
contemporaneous medical evidence simply does not 
substantiate the claims of injury or subsequent chronic 
disability.  Neither is there any competent medical opinion 
that associates any current low back or right knee 
disability with his military service.  As there is no 
objective evidence of degenerative changes or arthritis in 
the lumbar spine or the right knee joint within one year of 
his separation from military service, the provisions of 
38 U.S.C.A. § 1112, 1137 and 38 C.F.R. § 3.307(a)(3), 
3.309(a) do not allow for the grant of presumptive service 
connection.

It is the Board's determination that a grant of service 
connection is not warranted in this case for any type of low 
back or right knee disability.  While the veteran is 
competent to report injury and symptoms, the preponderance 
of the medical evidence and opinion is against a finding of 
an etiological relationship between any claimed in-service 
injury and any current low back or right knee disability.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative regarding diagnosis and 
etiology of a disability than the appellant's statements.  
To the extent that the appellant has opined on the etiology 
of his low back and right knee disabilities, his lay 
evidence is not credible.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (Holding that interest in the 
outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against the claims for service connection and 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee 
disability is denied.


REMAND

As noted above, the veteran made complaints of left knee 
problems during his military service.  A review of the 
Statement of the Case (SOC) indicates that the RO determined 
there was no medical nexus between the veteran's current 
left knee complaints and his in-service injury.  There is no 
medical opinion of record that has considered whether a 
nexus exists between the veteran's current medical problems 
and his in-service complaints.  In Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that a VA 
adjudicator cannot base his or her decision on his or her 
own unsubstantiated medical opinion.  Under the 
circumstances, this case must be remanded in order to obtain 
a VA medical examination conducted by the appropriate 
competent healthcare professional to determine the etiology 
of the veteran's current left knee disability.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) 
(When a prior medical record indicates the existence of a 
chronic problem, VA's duty to assist requires a medical 
examination or opinion as to the relationship between the 
in-service and present conditions.)

The Board again notes the decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003.  Since this case is being remanded for 
additional development, the RO must take this opportunity to 
ensure that VA is in full compliance with the requirements 
of the VCAA should any further evidence be requested from 
the appellant.  

In order to ensure that the record is fully developed and 
comply with the veteran's due process rights, this case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should contact the Montana VA 
Health Care System and request all 
treatment records for the veteran's left 
knee disability from November 2001 to 
the present time.  All responses and/or 
evidence must be incorporated into the 
claims file.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of any left knee disability 
that may be present.  
The claims file must be made available 
to and reviewed by the examiner and 
pursuant to conduction and completion of 
the examinations.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.
The examiner should review the results 
of any testing requested prior to 
completion of the report.  

The examiner should provide answers to 
the following questions:

a.  Does the veteran currently 
suffer with a left knee disability?  
If so, please provide all 
appropriate diagnoses.
b.  If a left knee disability 
exists, is it at least as likely as 
not (50 percent or better 
probability) that any identified 
disability was caused by service or 
etiologically related to service 
and the complaints reported 
therein.  Please provide a 
rationale for any opinions 
expressed.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
RO should implement corrective 
procedures.  The RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required by the VCAA.  If further action 
is required, the RO should undertake it 
before further adjudication of the 
claim.  

5.  Finally, the RO should readjudicate 
the veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished 
an SSOC and afforded a reasonable period 
of time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2002).  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



